DETAILED ACTION
	Claims 1-20, 25 and 26 are currently pending in the instant application.  Claims 1, 2, 5-9, 10, and 12-19 are rejected.  Claims 3, 4, 11, 20, 25, and 26 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and the species of claim 18 in the reply filed on 19 March 2021 has been previously  acknowledged. 
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable over the prior art of record.  Therefore, the search and examination has been extended to the compound: 
    PNG
    media_image1.png
    193
    241
    media_image1.png
    Greyscale
which is not allowable.
Claims 1, 2, 5-8, 10, and 12-19 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compound.  It has been determined that the entire scope claimed is not patentable.  Claims 3, 4, and 11  of elected Group I do not read on the elected species and are withdrawn as X is N in claim 3, but CH in the elected species; Y is H in claim 4, but Y is C(O)NHN=CR7R7’ in the elected species; and m is 1 
    PNG
    media_image2.png
    178
    341
    media_image2.png
    Greyscale
.  None of the species of claim 25 and its dependent claim 26 fall within formula (Ic).  While applicant states that the compounds 24-27 are within formula (Ic), none of the compounds 24-27 have Y as C(O)NHN=CR7R7’ as in formula (Ic) of claim 18.  See the arrow which directs ones attention to the position equivalent to Y which is not C(O)NHN=CR7R7’ as in elected formula (Ic):

    PNG
    media_image3.png
    524
    494
    media_image3.png
    Greyscale
.  As seen in general scheme C, page 49, compounds 26 and 27 are useful to prepare formula (Ic):

    PNG
    media_image4.png
    264
    683
    media_image4.png
    Greyscale

Response to Amendment and Arguments
Applicant's amendment and arguments filed 20 October 2021 have been fully considered and entered into the instant application.  Applicant’s amendment has overcome the 35 USC 112 rejection.
While applicant has amended Y as follows:

    PNG
    media_image5.png
    140
    662
    media_image5.png
    Greyscale
, it is noted that the 35 USC 102 rejection was not rejecting wherein Y is C(O)(C1)alkyl, but was rejecting Y as C(O)O(C1)alkyl

    PNG
    media_image6.png
    140
    662
    media_image6.png
    Greyscale
, see wherein the prior art compound has C(O)OMe at the position for Y.

    PNG
    media_image1.png
    193
    241
    media_image1.png
    Greyscale
.  As the instant claims still include Y as C(O)O(C1-C4)alkyl, the 35 USC 102 rejection is maintained.
Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, 12-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reutlinger et al.
Reutlinger et al. discloses the compound 2 on page 135:

    PNG
    media_image1.png
    193
    241
    media_image1.png
    Greyscale
.  Page 136 provides Figure 5 which is concentration-dependent agonistic activity of compound 2 on the human M1 receptor.  The compound 2 of Reutlinger et al. corresponds, for example, to the instant invention wherein R1’ is H; R1 is (CHR5)n1-R1a; n1 is 2; R5 is H; R1a is a 6 membered heterocycle with 1 N and 1 O atom; m is 0; X is CR3; R3 is H; Y is C(O)O(C1)alkyl; R2 is a 5 membered heterocycle with 1 N atom substituted with Rsb1 which is (C1)alkyl.  Please note for claims 6-9 and 13, the limitations .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					12 January 2022		
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600